department of the treasury internal_revenue_service washington d c date number release date ct-605227-99 uilc memorandum for from david l fish chief branch disclosure litigation cc el d subject sharing identities in cid investigations this is in response to your memorandum dated date this document is not to be cited as precedent issue s whether the irs criminal_investigation_division can share the identities of three types of current criminal investigations with the north and south carolina departments of revenue conclusion s under internal_revenue_code code sec_6103 tax information including identities of taxpayers with respect to certain specified taxes can be disclosed to the north and south carolina offices charged with tax_administration responsibilities so long as the information is to be used only for state tax_administration_purposes tax information should not be disclosed in accordance with this authority if it would identify a confidential informant or seriously impair a civil or criminal tax investigation identities of targets of non-tax investigations can be disclosed to local law enforcement agencies upon the specified written request of the head of the agency in accordance with the privacy_act u s c sec_552a b law and analysis according to a date memorandum from a branch chief in the criminal_investigation_division the north carolina and south carolina departments of revenue are interested in sharing the identities of current investigations with the irs cid to insure coordination and eliminate the potential for duplication of investigation efforts specifically the irs cid is interested in sharing with the states information pertaining to administrative tax investigations authorized ct-605227-99 grand jury tax investigations and authorized grand jury non-tax investigations we understand from your memorandum dated date only the identities of current targets of such investigations are to be disclosed to the states code sec_6103 provides that federal tax returns and return_information may be disclosed to state tax officials upon written request by the head of the state taxing authority for the purpose of and only to the extent necessary in the administration of state tax laws this written request must be made by the head of the state tax agency designate the individuals who are the representatives of the state taxing authority to receive the information and not name the chief_executive_officer of the state or any person who is not an employee of the taxing authority as the representatives to receive tax information 106_f3d_833 8th cir generally the basic and or implementing agreement between the irs and the state taxing agency is sufficient for the exchange of the requested tax information assuming the information requested comes within the terms of the implementing agreement if however the information does not come within the terms of the implementing agreement the irs should obtain a separate written request from the head of the state tax agency any such request should be structured so that it meets the requirements of a written request under sec_6103 independent of the basic agreement thus sec_6103 authorizes the disclosure of the identities of targets of criminal tax investigations to the extent the state taxing authorities will use such information in the administration of state tax laws tax information should not be disclosed in accordance with this authority if it would identify a confidential informant or seriously impair a civil or criminal tax investigation sec_6103 identities of targets of non-tax investigations can be disclosed to local law enforcement agencies upon the written request of the head of the agency in accordance with the privacy_act u s c sec_552a b the written request however must be sufficiently specific so that it is not a fishing expedition by the state law enforcement agency a request for the identities of all authorized grand- jury non-tax investigations would not for example be sufficiently specific furthermore fed rule crim proc e mandates a general_rule of secrecy surrounding grand jury proceedings to the extent identifying targets of tax and non-tax grand jury investigations as proposed here could identify the nature scope or extent of a matter pending before the grand jury the information can not be disclosed to the north and south carolina departments of revenue issus concerning the application of fed rule crim proc e fall within the jurisdiction of the assistant chief_counsel criminal tax ct-605227-99 if you have any further questions please call
